Citation Nr: 0721120	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right and left carotid endarterectomies.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for § 1151 
compensation for residuals of right and left carotid 
endarterectomies.  However, the RO increased the rating for 
his post-traumatic stress disorder (PTSD) from 30 to 50 
percent, retroactively effective from September 27, 2000, the 
date of receipt of his claim for a higher rating.

A more recent, April 2002, RO decision again increased the 
rating for the PTSD --this time from 50 to 70 percent with 
the same retroactive effective date of September 27, 2000.  
The RO also granted a total disability rating based on 
individual unemployability (TDIU), as well retroactive from 
this effective date.

In August 2005 the Board remanded the § 1151 claim, along 
with a claim for a rating higher than 70 percent for the PTSD 
(since, although the veteran could not concurrently receive a 
100 percent schedular rating for his PTSD and a TDIU, 
granting the TDIU did not moot the issue of whether he was 
also entitled to a 100 percent schedular rating for the PTSD 
because, if granted, he could elect to receive benefits based 
on his 100 percent schedular rating rather than on the basis 
of his TDIU.  See, e.g., Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
See, too, 38 C.F.R. § 4.16(a) (2006); VAOPGCPREC 6-99 (June 
7, 1999), 64 Fed. Reg. 52375 (1999).



As directed in the remand, the RO scheduled the veteran for a 
video-conference hearing before the Board - which was to be 
held in February 2006.  But just as he had after previously 
requesting a travel Board hearing, he withdrew his request.  
See 38 C.F.R. § 20.704(e) (2006).  So the RO recertified his 
case to the Board for further appellate consideration.  His 
representative has since submitted an informal hearing 
presentation in September 2006 indicating they are not 
requesting a schedular rating higher than 70 percent for the 
PTSD.  So only the § 1151 claim remains.

Also in September 2006, the veteran submitted additional 
evidence and waived his right to have it initially considered 
by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).

In January 2007 the Board requested an independent medical 
expert (IME) opinion.  The IME submitted his response that 
same month and, in June 2007, the Board sent the veteran and 
his representative a copy for their review.  Later in June 
2007, the representative indicated they had no further 
argument and/or evidence to submit and wanted the Board to 
proceed with the adjudication of the appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The veteran does not have additional disability as a 
result of the carotid endarterectomies he had in May and June 
2000 at a VA hospital, nor is there evidence of carelessness, 
negligence, lack of proper skill, error in judgment, 
or similar instance of fault on the part of VA medical 
personnel in providing that treatment; all events that ensued 
were reasonably foreseeable.


CONCLUSION OF LAW

The requirements are not met for § 1151 compensation for 
residuals of right and left carotid endarterectomies.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants in developing their 
claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The veteran was provided notice in February 2001 of the 
general need to provide evidence supporting his claim, but 
admittedly was not provided notice specifically regarding the 
requirements of substantiating a claim for § 1151 
compensation, in particular.  The Court has held that a first 
element notice error has the natural effect of producing 
prejudice.  Overton v. Nicholson, 20 Vet. App. 427, 436 
(2006).  But see, too, Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (going even further and indicating 
that any errors in a VCAA notice for any of the elements of 
that notice are presumed to be prejudicial unless rebutted by 
VA); see also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. 
May 16, 2007) (where the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that, once an error 
is identified, the burden shifts to VA to show the error 
was harmless).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

Here, the Board has reviewed the record and finds that any 
error resulting from the failure to provide notice to the 
veteran is harmless.  In support of this finding, the Board 
makes particular note of arguments his representative 
articulated in his September 2006 informal hearing 
presentation.  In that brief, the representative stated 
exactly what evidence was needed to advance a successful 
claim - namely, an opinion from an IME.  And as alluded to, 
in response, the Board did in fact solicit and obtain this 
specialist's opinion in January 2007.  Moreover, as also 
already mentioned, in June 2007 after receiving a copy of the 
IME opinion and reviewing it, the veteran's representative 
indicated on a response form submitted later that same month 
that they had no further argument and/or evidence to submit 
and wanted the Board to proceed with the adjudication of the 
appeal.  So the veteran and his representative were allowed a 
meaningful opportunity to participate effectively in the 
adjudication of the claim, and any error that may have 
occurred from failing to send the veteran appropriate VCAA 
notice is nonprejudicial.  The events that occurred, 
considered in the aggregate, demonstrate that any notice 
error will not affect the essential fairness of the 
adjudication the veteran's claim.  See Sanders, supra.

The evidence obtained for consideration includes some service 
medical records, private treatment and examination reports, 
VA treatment records through August 2006, VA compensation 
examinations, including one in May 2001 to assess the 
residuals of the veteran's carotid endarterectomies.  The 
Board also, as mentioned, solicited and received an IME 
opinion regarding the care provided the veteran by VA and, 
more specifically, whether his § 1151 claim has merit.  
He has not identified any additional evidence that needs to 
be obtained.  So the Board finds that the duty to assist has 
been met.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The veteran's § 1151 claim at issue is akin to a claim for 
service connection inasmuch as, if granted, his resulting 
disability will be treated as though it was incurred in or 
aggravated by his military service, i.e., service connected.  
That said, it does not appear he was notified of the 
downstream disability rating and effective date elements of 
his claim as set forth in Dingess.  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, his 
representative again showed actual knowledge of the Dingess 
holding in his September 2006 brief wherein he advocated 
remanding the claim for notice under this decision as it 
pertains to these downstream elements of the claim.  But, 
again, keep in mind the local representative here in 
Washington, DC, did not believe this additional development 
was required - indicating, instead, in June 2007, so more 
recently, that no further evidence and/or argument would be 
submitted (presumably even in response to this additional 
VCAA notice, if provided), and that they wanted the Board to 
proceed with the adjudication of the claim.  Consider also 
that, since the Board is denying the underlying § 1151 claim, 
any notice defect concerning the downstream disability rating 
and effective date elements of the claim is moot.  Therefore, 
the veteran is not prejudiced by the Board's consideration of 
the claim at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).

Section 1151 Compensation for Residuals of Right and Left 
Carotid Endarterectomies

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); see also 38 
C.F.R. § 3.358(a) (2006).



For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment (or other 
qualifying event) in question resulted in additional 
disability, and further, that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of the disability was an event 
which was not reasonably foreseeable.  See 38 U.S.C.A. § 
1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  
See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a veteran 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown that VA failed to 
exercise the degree of care expected by a reasonable 
treatment provider, or furnished the treatment at issue 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1).  Proximate cause may also be established where 
the additional disability was an event not reasonably 
foreseeable -- based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32).  See 
38 C.F.R. § 3.361(d)(2).

In determining whether § 1151 compensation is warranted, VA 
is responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), then the veteran prevails.  Conversely, 
if the preponderance of the evidence is negative, then 
service connection must be denied.  See 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet App. 518, 519 (1996); See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine" and does not mandate a discussion of 
all lay evidence of record.)

The veteran's treatment records from the Wilmington VA 
Medical Center (VAMC) indicate that, in February 2000, he was 
evaluated on an outpatient basis for vision problems in both 
eyes, and for which a history of cardiovascular disease was 
included as a contributing factor.  A carotid doppler duplex 
study was conducted, which revealed that several areas of 
both the right and left carotid arteries had shown minimal to 
moderate disease.  In some areas, such as the proximal left 
internal carotid artery, there was severe disease (of over 50 
percent diameter reduction).  The optometrist treating the 
veteran diagnosed, in pertinent part, 
blepharitis/meibomianitis, both eyes; hypertension (over the 
past seven years) with acute retinopathy of both eyes; 
exudative age-related macular disease, both eyes; Hollenhorst 
plaque, right eye, with adjacent dot heme; and retinoschisis, 
left eye, without holes.

Subsequent VA outpatient records during early-2000 reflect 
that he continued to undergo evaluation and treatment for 
stable and infrequent angina, hypertension, and 
hyperlipidemia.  A March 2000 physician's report states that 
a recent magnetic resonance angiography had shown bilateral 
70 to 80 percent internal carotid artery stenosis.  The 
veteran then denied any neurologic dysfunction, stroke or 
headache.  In April 2000, he received pre-operative clearance 
for a right endarterectomy procedure under general 
anesthesia, with what was considered to be a low-average 
risk.  Another report dated later that month, indicated that 
he denied a history of a stroke, speech difficulty, or 
arm/leg weakness.  He did complain of occasional tingling in 
the bilateral hands, and observing a black spot in the right 
eye.

In May 2000, the veteran underwent a right carotid 
endarterectomy procedure.  The pre-operative diagnosis was 
that of right symptomatic carotid artery stenosis.  The 
report of this procedure indicates that during the 
endarterectomy, care was taken to dissect both the 
hypoglossal nerve and the posterior auricular artery off the 
internal carotid artery for a significant distance past the 
plaque.  There were no complications noted.  The post-
operative diagnosis was of right symptomatic carotid artery 
stenosis, and the disposition was listed as "stable."  A 
follow-up evaluation the next day indicated that the veteran 
denied shortness of breath, chest pain, numbness in the 
extremities, or vision changes.  Neurological evaluation 
showed that cranial nerves II-XII were intact, pupils were 
equal, round and reactive to light, and there was no apparent 
limitation of visual field.  There was loss of light touch 
from the midline thyroid cartilage to the chin, extending 
laterally to the angle of the mandible.  Otherwise, strength 
and sensation in the extremities was intact.  The veteran 
completed a medical consent form prior to the May 2000 
endarterectomy (as he also did with the subsequent June 2000 
procedure), informing him that the purpose of the surgery was 
removal of plaque from the affected artery.  There was no 
specific reference to possible complications that were 
associated with an endarterectomy, including any neurological 
complications.

A treatment record from later in May 2000 indicates that, 
during a telephone consultation, the veteran's spouse 
explained he had experienced intense neck pain since the 
surgery, and that one of his physicians had told him that a 
nerve may have been injured in the procedure.  In 
contradiction, this note further documents that the VA 
physician who performed the right endarterectomy was 
contacted, and that he felt that the veteran's pain was not 
related to the procedure.

Then in June 2000, the veteran underwent a left carotid 
endarterectomy, in order to alleviate the diagnosed left 
asymptomatic carotid artery stenosis.  The report of this 
procedure states that during the operation, care was taken to 
avoid injury to the vagus nerve, which was lying anterior in 
the carotid sheath, as well as injury to the hypoglossal 
nerve which was identified in the superior aspect to the 
field.  There were no complications noted.  On completion of 
the procedure, the veteran was able to move all four 
extremities well and to follow commands well, and was in 
stable condition.  Approximately one-week later, upon 
evaluation the veteran's left side was noted to be healing 
well.  There was a little expected post-operative swelling, 
although no erythema, tenderness or other sign of infection.  
There were no neurological deficits elicited, but the veteran 
did complain that his voice was somewhat weak.  In July 2000, 
the veteran was seen for the complaint of neck pain.  He 
reported swelling of the left endarterectomy surgical site, 
and a weak voice.  It was observed that the right 
endarterectomy scar was well-healed, but the surgical site 
was somewhat full and indurated on palpation, with mildly 
erythematous borders 2-cm on either side of the scar.  The 
impression was post-operative fibrosis, although the 
condition would be treated as a possible early infection.

Further records from mid- to late-2000 show continued reports 
of numbness and "puffiness" on the left side of the neck.  
In an August 2000 physician's evaluation, it was documented 
that the veteran had undergone the June 2000 left 
endarterectomy without any difficulty.  Postoperatively, he 
had a benign course remaining neurologically intact with some 
mild dystharthria secondary to trauma to the hypoglossal 
nerve during dissection (by dissection, the Board is 
addressing both surgery reports which indicate the 
hypoglossal nerves were separated from the carotid artery, as 
opposed to the nerves having been transected or severed).  
This did not prevent him from being able to eat, swallow and 
verbalize adequately, and his condition gradually improved 
over the next 24 hours, and up until when he was discharged.  
An October 2000 note from another physician, states that the 
veteran continued to complain of pain in the marginal 
mandibular area of the left neck.  It was explained to him 
that this nerve was retracted during the endarterectomy 
procedures, and that this was an inflammatory process that 
might improve over time.  There was also the possibility of 
it remaining unchanged.  On a November 2000 neurological 
consultation for neuralgia, status-post endarterectomy, the 
veteran related numbness in the throat region (midline) and 
occasional stabbing pain into the throat/neck.  The physician 
discussed available means of controlling nerve pain.

In December 2000, the veteran filed a claim for disability 
compensation under 38 U.S.C.A. § 1151 with respect to the 
claimed residuals of his right and left endarterectomies.  VA 
outpatient records from January 2001 address his complaints 
of pain and numbness under his chin and near his neck.  He 
gave a history of these symptoms as having followed his 
carotid endarterectomies.  He described a shooting pain and 
indicated he was not taking his Neurontin daily, as 
prescribed.

The veteran underwent a VA examination for his § 1151 claim 
in May 2001.  The examination provider observed that the 
veteran had a history of a previous myocardial infarction, 
and also a longstanding history of hypertension and coronary 
artery disease.  He had previously developed problems with 
vision in the right eye, and on evaluation was noted to have 
70 to 80 percent stenosis of the internal carotid arteries.  
Following the second endarterectomy in June 2000, the veteran 
post-operatively had minimal speech problems which did allow 
him to eat and swallow.  This had improved, and he was 
advised to return to the clinic.  Objective examination 
showed that blood pressure was 164 (systolic) /60 
(diastolic).  Vascular system evaluation of the upper 
extremities indicated that the axillary, brachial, radial and 
ulnar arteries were all 4/4.  No bruits were noted, and no 
atrophy of the upper extremity muscles was observed.  Both 
carotid pulses were 4/4.  Faint right carotid and prominent 
left carotid bruits were noted.  Motor strength was normal in 
both the upper and lower extremities.  The examiner rendered 
the diagnosis of bilateral carotid artery stenosis, status-
post endarterectomy; lower extremity arterial vascular 
disease secondary to atherosclerotic narrowing; 
hyptertension; coronary artery disease status-post 
prior myocardial infarction. 



The May 2001 examiner further indicated that the veteran had 
been treated aggressively for the medical problems noted, and 
this had included for single-vessel coronary disease.  It was 
observed that he had carotid endarterectomies followed by 
injury to the right hypoglossal nerve, with subsequent 
improvement, and that no further evaluation was considered to 
be required.

Additional records from the Wilmington VAMC include a 
November 2001 neurologist's report, which reflects that he 
reported having continued to experience ongoing pain, 
swelling and numbness in the areas of his left neck, and 
chin.  This included chin dysthesia.  Pressure at the left 
sternocleimastoid reproduced part of his symptoms.  He 
received trigger point injections to alleviate pain in those 
affected areas.  Subsequent outpatient records dated up until 
April 2002, show that he again complained of having left neck 
pain to a VA physician in March 2002.

More recently obtained VA clinical reports from the 
Philadelphia VAMC indicate that in July 2006, during the 
course of an endocrinology consultation for a multinodular 
goiter condition, it was also stated that the veteran had 
been initially evaluated for neck tenderness.  The physician 
stated that she did not believe that the veteran's neck 
tenderness was related to the multinodular goiter.  Rather, 
it appeared to be a residual from the left endarterectomy.

In response to the Board's request for an IME opinion in 
vascular surgery to assist in deciding this appeal, J. T., 
M.D., a professor and vascular surgery division chief, 
submitted a statement in January 2007 providing his 
impressions of this case.  He reviewed the correspondence 
sent to him, which included the claims file containing all of 
the relevant medical and other evidence mentioned, and he 
proceeded to discuss the pertinent aspects of the veteran's 
medical history, particularly as it relates to the VA 
treatment in question.

Dr. J. T. started by noting the veteran's right carotid 
endarterectomy in May 2000 and his left carotid 
endarterectomy in June 2000.  He also noted the veteran's 
complaints of weakness pertaining to his left hypoglossal 
nerve, and the subsequent clearance of these symptoms.  He 
then wrote that the veteran's current chief complaints were 
numbness and a sense of swelling.

Dr. T acknowledged the veteran had some injury to his left 
hypoglossal nerve.  But Dr. T then indicated this was due to 
retraction of the nerve during surgery, and that post-surgery 
improvement showed the nerve was not severed.  He noted that 
one possible result of a carotid endarterectomy, particularly 
if done with an anterior sternocleidal mastoid type incision 
as was done here, is that one or more of the transverse 
cervical nerves are divided.  This division would result in 
numbness.  He noted that pressure from retractors could cause 
such problems, but that patients generally improve from this.  
The veteran's reports of puffiness on the left side of his 
neck contributed to Dr. T's impression that there was 
numbness.  But Dr. T also indicated there was no evidence of 
swelling or post operative sympathetic dystrophy.  He 
summarized by saying that, even though the veteran had some 
expected residual numbness following these procedures, the 
veteran's bilateral carotid endarterectomy procedures were 
completed satisfactorily.

This IME opinion is the only medical evidence on file 
directly addressing the standard of care provided the veteran 
during his May and June 2000 surgeries.  And since this 
opinion describes the standard of care as entirely 
satisfactory and appropriate under the circumstances - not 
careless, negligent, lacking in proper skill, reflecting an 
error in judgment or otherwise showing fault -- it is highly 
probative evidence against the veteran's claim.  This is 
especially true since the physician providing this opinion is 
a specialist in the particular branch of medicine at issue 
(vascular surgery).  See Black v. Brown, 10 Vet. App. 279 
(1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
In explaining the basis of his unfavorable opinion, Dr. T 
indicated the weakness the veteran experienced in his 
left hypoglossal nerve following the second procedure in June 
2000 quickly resolved - in turn meaning the nerve is intact 
and there is no residual disability from that injury.  Dr. T 
went on to indicate that the veteran's complaints of 
numbness, even if unresolved, is a reasonably foreseeable 
result of the procedures (i.e., a common expectation for this 
type of operation).  Dr. T also indicated that patients 
generally improve from this such that it is rarely a long-
term problem; conversely, section 1151 compensation 
contemplates chronic, meaning permanent, additional 
disability, not just problems, as here, that will eventually 
resolve - if they not already have.  Furthermore, Dr. T 
explained that the veteran only had a "sense of" swelling, 
not any actual residual swelling, as reflected in the records 
of his evaluation and treatment since the surgeries wherein 
this was not shown.  Lastly, Dr. T pointed out the veteran 
also did not have any postoperative sympathetic dystrophy, 
which he described as a lancinating-type pain due to 
nerve injury (often small sensory nerves), and as evidence of 
this Dr. T cited the fact that the veteran was not on any 
narcotic pain relief medication, etc., which would be 
suggestive of this.  So, according to Dr. T, the veteran's 
pain did not appear to be severe.

One other important point deserves mentioning, while not 
discussed by Dr. T, records show the veteran did provide his 
informed consent to these procedures and indicated he was 
made aware of the inherent risks involved - as there are 
with any type of surgery.

As a layman, the veteran is not competent to refute Dr. T's 
IME opinion.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  And while he is perfectly 
competent to testify about what he senses and observes 
(numbness, etc.), see Savage v. Gober, 10 Vet. App. 488, 496 
(1997), his contentions in this respect are not tantamount to 
concluding his standard of care from VA during the relevant 
time at issue was somehow less than acceptable.  He stated in 
correspondence received in May 2002 that he was informed by 
Dr. B.S. that he would have permanent damage to his neck.  
The Court, however, has held that a veteran's lay statements 
relating what a medical professional supposedly told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, this statement is 
not probative.  In any event it does nothing to establish 
proximate cause or fault on the part of VA in providing the 
treatment at issue - especially considering, as mentioned, 
there are inherent risks with any form of surgery, so the 
residual numbness specifically claimed must be an 
unforeseeable event - and not, as here, a commonly accepted 
expectation following this type of operation, since the 
veteran gave his informed consent (meaning his okay to 
proceed even considering the risks involved since he was made 
aware of them), and since in all other respects there is no 
indication he has any additional disability as a consequence 
of his surgery.

For these reasons and bases, the claim for § 1151 
compensation must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

The claim for § 1151 compensation for localized numbness, 
etc., as a residual of May and June 2000 right and left 
carotid endarterectomies, is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


